Citation Nr: 0931674	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  03-05 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a compensable disability rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1963 to January 
1983. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

This case previously reached the Board in November 2005.  At 
that time, the current bilateral hearing loss claim at issue 
was remanded for further development.  However, in the same 
decision, the Board confirmed the RO's prior denial of 
service connection for a skin disorder and an intestinal 
disorder, while granting in full the Veteran's claim for an 
increased rating for posttraumatic stress disorder (PTSD).  
The Veteran has not challenged the Board's denial of his skin 
disorder and intestinal disorder claims; therefore, only the 
bilateral hearing loss issue remains for appellate review.

In July 2005, the Veteran testified at a hearing on appeal 
before a Veterans Law Judge at the RO (videoconference 
hearing); a copy of the transcript is associated with the 
record.  The Veterans Law Judge who presided over this 
hearing has ceased his employment with the Board.  In an 
April 2009 letter, the Board attempted to notify the Veteran 
that the law provides that the Veterans Law Judge who 
conducts a hearing in a case shall participate in the final 
determination of the Veteran's claim. 38 C.F.R. § 20.707 
(2008).  The letter offered the Veteran a new hearing and 
attempted to inform him that if he did not respond within 30 
days, the Board would assume he did not want an additional 
hearing.  This letter was returned to the Board as "Return 
to Sender... Unable to Forward" by the US Post Office.  The 
Veteran has not responded to the letter, nor has he attempted 
to provide a new address to the VA, therefore a decision will 
be made on the appellate record as it is.

At his hearing, the Veteran raised the issues of service 
connection for tinnitus and for a cerebrovascular accident 
secondary to electroconvulsive therapy for his service 
connected psychiatric disorder.  These issues are referred to 
the RO for appropriate consideration.


FINDING OF FACT

The Veteran has Level I hearing loss, but no greater, in the 
right ear and left ear.


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.1-4.7, 4.21, 4.85, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated in April 2002, June 
and October 2004, April 2005, and March 2006.  Those letters 
effectively satisfied the notification requirements of the 
VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by:  (1) informing him about the information and 
evidence not of record that was necessary to substantiate his 
higher rating claim; (2) informing him about the information 
and evidence the VA would seek to provide; and (3) informing 
him about the information and evidence that he was expected 
to provide.  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   

However, with regard to the content of notice, the Board 
acknowledges the RO did not provide pre-decisional VCAA 
notice regarding a disability rating and an effective date, 
as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 486 (2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  But, as to his increased rating claim on 
appeal, since a disability rating and effective date were 
already previously assigned, the lack of Dingess notice is 
harmless error.  See Dunlap v. Nicholson, 21 Vet. App. 112, 
119 (2007).  Further, since the claim for an increased rating 
is being denied, no new effective date will be assigned, so 
there can be no possibility of prejudice to the Veteran for 
the effective date element.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  In addition, the Veteran has never alleged 
that any error in the provision of Dingess notice prevented 
him from meaningfully participating in the adjudication of 
his claim.  As such, the Veteran has not established 
prejudicial error in the lack of Dingess notice.  See 
Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.).  
It follows that a further prejudicial error analysis is not 
required in this case for the lack of Dingess notice.  

As to his increased rating claim at issue, a content error 
exists in that the VCAA notices of record were also not fully 
compliant with the U.S. Court of Appeals for Veterans Claims 
(Court) recent decision in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  In Vasquez, the Court held that, at a 
minimum, a 38 U.S.C.A. § 5103(a) notice requires that the 
Secretary notify the claimant that, to substantiate such a 
claim, 

(1) the claimant must provide, or ask 
the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on 
the claimant's employment and daily 
life;

(2) if the Diagnostic Code (DC) under 
which the claimant is rated contains 
criteria necessary for entitlement to a 
higher disability rating that would not 
be satisfied by the claimant 
demonstrating a noticeable worsening or 
increase in severity of the disability 
and the effect of that worsening has on 
the claimant's employment and daily 
life (such as a specific measurement or 
test result), the Secretary must 
provide at least general notice of that 
requirement to the claimant;

(3) the claimant must be notified that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant DCs, 
which typically provide for a range in 
severity of a particular disability 
from 0 percent to as much as 100 
percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being 
sought, their severity and duration, 
and their impact upon employment and 
daily life; and

(4) the notice must also provide 
examples of the types of medical and 
lay evidence that the claimant may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation-
e.g., competent lay statements 
describing symptoms, medical and 
hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  

Id. at 43-44.  Here, the VCAA notice letters of record were 
not compliant with elements (1), and (2) listed above in 
Vazquez-Flores.  That is, these letters failed to notify him 
of the need to demonstrate the effect that worsening of his 
bilateral hearing loss has on the claimant's employment and 
daily life.  The RO also failed to notify the Veteran of the 
specific legal criteria necessary to substantiate a higher 
rating under Diagnostic Code 6100 and that this relevant 
Diagnostic Code would determine his disability rating.  
Therefore, there is a content error present in the Veteran's 
VCAA notice.  
Although the notice letter provided did not address the 
notice mandated by Vazquez-Flores, the record reflects that 
this has not prejudiced the Veteran's ability to participate 
in his claim.  The Veteran was service-connected for 
bilateral hearing loss in a decision in April 1984.  The 
Veteran applied for an increased rating in March 2002.  From 
the time of his application for an increased rating for 
bilateral hearing loss, the Veteran and his representative 
have consistently indicated that the Veteran should be 
entitled to a higher rating, and provided statements as well 
as evidence to support that contention, such as referencing 
medical treatment records.  See the Veteran's claim of March 
2002, submission including disclosures of medical treatment 
records of July 2002, statement of July 2004, as well as the 
Informal Briefs Of Appellant In Appealed Case dated in June 
2005 and July 2009.  Thus, the record shows that the Veteran 
adequately understands the evidence necessary to for the VA 
to conclude that his bilateral hearing loss has increased in 
severity, and has taken the appropriate steps to do so.  
Furthermore, the Veteran was provided with the specific 
requirements for an increased rating for bilateral hearing 
loss in his February 2003 statement of the case (SOC); in 
addition, the rating decision of August 2002 referenced 
Diagnostic Code 6100.  Finally, over the course of the 
appeal, the Veteran's claim has been readjudicated a total of 
four separate times, in each case the RO provided reasons and 
bases for the decision, providing the Veteran ample 
opportunity to participate in his case.  

Ultimately, regardless of the lack of adequate Vazquez 
notice, the Veteran must establish prejudicial error in the 
timing or content of VCAA notice.  See Shinseki v. Sanders / 
Simmons, 129 S. Ct. 1696.  Neither the Veteran nor his 
representative have alleged or shown prejudice in the content 
or timing of the VCAA notice in this case.  Further, to the 
extent prejudice could be argued, the VA has shown that the 
Veteran has knowledge of the pertinent rating criteria.  As 
such, the Veteran was afforded a meaningful opportunity to 
participate effectively in the adjudication of his claim.  
See, e.g., Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006).  In short, the content errors in the provision of 
VCAA notice has not affected the essential fairness of the 
adjudication or otherwise frustrated the notice's intended 
purpose, and thus has not been prejudicial to the Veteran's 
claim.  

With regards to the timing of the VCAA notice related above, 
the Board sees that the RO did not provide the Veteran all 
necessary VCAA notice prior to initially adjudicating his 
claim in August 2002, the preferred sequence.  But in 
Pelegrini II, the Court clarified that in these situations 
the VA does not have to vitiate that initial decision 
and start the whole adjudicatory process anew, as if that 
decision was never made.  Rather, the VA need only ensure 
that the Veteran receives (or has since received) content-
complying VCAA notice, followed by readjudication of his 
claim, such that the intended purpose of the notice is not 
frustrated and he is still provided proper due process.  Id. 
120.  In other words, he must be given an opportunity to 
participate effectively in the processing of his claim.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) recently held that SOC or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Here, the VA cured the timing notice after providing 
additional VCAA notice by readjudicating the case by way of 
the final SSOC dated in January 2009.  Therefore, since the 
VA cured the timing error, the Board finds that the VA has 
adequately complied with its duty to notify.  In essence, the 
timing defect in the notices has been rectified by the latter 
readjudication.  In addition, the Veteran has never alleged 
that any timing error prevented him from meaningfully 
participating in the adjudication of his claim.  As such, the 
Veteran has not established prejudicial error in the timing 
of VCAA notice.  See Shinseki, 129 S. Ct. 1696 (2009).

In addition to notification, the VA is required to assist the 
Veteran in finding evidence to support his claim.  See 38 
U.S.C.A. § 5103A (West 2002).  Over the course of the claim 
on appeal, the RO has secured relevant VA treatment records, 
private treatment records, and a VA medical examination.  The 
Veteran has submitted personal statements, private medical 
evidence, hearing testimony, and Social Security 
Administration (SSA) records.  The Veteran has not provided 
authorization for the VA to obtain any additional private 
medical records not already of record, nor has he indicated 
that such records exist.  Therefore, the Board concludes that 
the duty to assist the Veteran in gathering information to 
advance his claim has been met.

The Board is also satisfied as to substantial compliance with 
its November 2005 remand directives.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  At that time, the Board remanded 
the Veteran's claim to provide the Veteran a VA audiology 
examination.  Specifically, the RO provided the Veteran with 
an audiology examination in April 2006, then proceeded to 
readjudicate his claim in January 2009.  Therefore, the 
Board's remand directives have been complied with.

Finally, after the Appeals Management Center had complied 
with the duty to provide a VA medical examination, the VA 
sent the Veteran mailings to the Veteran's last known address 
in March and April 2009.  The Veteran's last identified 
address is [redacted], North Little Rock, AR, 72117.  
This has been the address used to contact the Veteran from 
prior to the opening of this appeal, in fact, this has been 
the Veteran's address of record from the date of a January 
1994 claim.  Since that time, the record indicates that this 
has been the only address used to contact the Veteran.  After 
the VA medical examination of April 2006, the VA mailed the 
Veteran an SSOC to that address in March 2009, then in May 
2009 the VA mailed a form to allow the Veteran to request a 
new hearing after the Veterans Law Judge who had previously 
adjudicated his claim left the Board.  Those mailings 
undertaken by the RO after remand have been returned by the 
Post Office labeled "Return to Sender... Unable to Forward."  

There is no evidence that the Veteran has notified the VA 
that he has moved or provided the VA with a current address.  
In Hyson v. Brown, 5 Vet. App. 262, 265 (1993), the Court 
held that: "[i]n the normal course of events, it is the 
burden of the veteran to keep the VA apprised of his 
whereabouts.  If he does not do so, there is no burden on the 
part of the VA to turn up heaven and earth to find him."  
However, "where a mailing is returned as undeliverable and a 
claimant's claims file discloses other possible and plausible 
addresses, the BVA must attempt to locate the veteran at the 
alternative known addresses."  Cross v. Brown  9 Vet. App. 
18, 19 (1996) (citing Thompson v. Brown, 8 Vet. App. 169, 179 
(1995); Hyson v. Brown, 5 Vet. App. 262, 265 (1993)).  In 
order to rebut the presumption under current caselaw where 
the mailing was made to the latest address of record, the 
appellant must establish both that the mailing was returned 
as undeliverable and that there were other possible and 
plausible addresses available to the Secretary at the time of 
the BVA decision.  See Crain v. Principi,  17 Vet. App. 182, 
187 (Vet. App.,2003) (citing Davis v. Principi, 17 Vet. App. 
29, 37 (2003); Woods v. Gober, 14 Vet. App. 214, 220-21 
(2000); Cross, supra; and Thompson (Charles) v. Brown, 8 Vet. 
App. 169, 178-79 (1995)).

The obligation to pursue the Veteran at other addresses does 
not arise in this case because there is no indication that 
the earlier addresses contained in the record are plausible 
addresses for contacting the Veteran.  When the RO has had 
mail returned as "undeliverable" by the Post Office, the RO 
is obligated to review the record for another "possible and 
plausible" address for the Veteran.  Hyson, 5 Vet. App. at 
265.  In this case, the only other address presented in the 
record is the address utilized during the adjudication of the 
Veteran's claim in 1984.  These records are remote in time 
and it is not plausible for the VA to assume that the Veteran 
has returned to an address which the Veteran has not utilized 
for over 20 years.  Furthermore, based on the caselaw 
providing guidance of the term "plausible," the VA must 
have some evidence to show that the Veteran could plausibly 
be located at one of the alternative addresses on record.  In 
Woods v. Gober, 14 Vet. App. 214, 220-221 (2000), the Veteran 
had returned to an address utilized on his benefits claim of 
his after hospitalization.  The fact that he might return to 
a prior address contained within the record was implied by 
the circumstances of hospitalization.  In other words, the 
records obtained by the VA showed that he had been released, 
which should have triggered the RO duty to attempt to contact 
the Veteran at the other address available within the record.  
Id.  Furthermore, in Cross, 9 Vet. App. at 19-20, the Veteran 
had transferred his case to a different RO, and the Veteran's 
new address was "within the Secretary's control when the 
Board decision was made and was therefore before the Board at 
that time."  In Crain v. Principi, the RO had mailed 
notification to the Veteran at an incorrect zip code, a clear 
error on the part of the VA.  17 Vet. App. 182, 189 (2003).  
In each of the above cases there was affirmative evidence 
before the VA to indicate where the Veteran might be located 
for proper notification.  That circumstance is not present in 
this case.  There is no evidence to indicate that the Veteran 
has returned to the earlier address contained in the record.  
Nor is there any indication in the case file that the Veteran 
has transferred his case management to another RO.  Finally, 
the address which the RO has used as the last known address 
of the Veteran does not contain errors which would prevent 
delivery.  Given these circumstances, the Board is satisfied 
that the VA has made adequate efforts to inform the Veteran 
of the developments in his case.

Governing Laws for an Increased Rating Claim

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  The basis of disability evaluations is the ability of 
the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

The bilateral hearing loss issue on appeal arises from a 
claim for an increased rating received in March 2002.  While 
the Veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  A recent decision of the Court has 
held that in determining the present level of a disability 
for any increased evaluation claim, the Board must consider 
the application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  The relevant temporal focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed (in this case reaching 
back to March 2001) until VA makes a final decision on the 
claim.  See id.  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  

Evaluations of bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by a controlled speech 
discrimination test (Maryland CNC) and the average hearing 
threshold, as measured by puretone audiometric tests at the 
frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The 
Rating Schedule establishes 11 auditory acuity levels 
designated from Level I, for essentially normal hearing 
acuity, through Level XI for profound deafness.

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect.  38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment.  38 C.F.R. § 
4.85(d).

Under 38 C.F.R. § 4.85, Table VII (Percentage Evaluations for 
Hearing Impairment), the percentage evaluation is determined 
by combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal rows represent the 
ear having the better hearing and the vertical columns the 
ear having worse hearing.  The percentage evaluation is 
located at the point where the rows and column intersect.  38 
C.F.R. § 4.85(e).

In essence, defective hearing is rated on the basis of a 
mechanical application of the rating criteria.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).   

Analysis - Increased Rating for Bilateral Hearing Loss

The Veteran's bilateral hearing loss is currently evaluated 
as 0 percent disabling under Diagnostic Code 6100.  38 C.F.R. 
§ 4.85.  The Veteran was granted service connection for 
bilateral hearing loss in April 1984.  At that time he was 
granted a 0 percent (noncompensable) rating with an effective 
date of February 1, 1983, the day after the Veteran's release 
from active duty service.  

The Veteran was provided with VA audiology examinations in 
July 2002, January 2003, and October 2003.  At that time, his 
puretone thresholds were tested, and an audiogram was 
provided of the results.  These three examinations did not; 
however, comport with the requirements of 38 C.F.R. § 4.85, 
in that they did not provide the results of a controlled 
speech discrimination test in the manner specified by the 
regulation.  Further, the examiners did not certify that 
there were any language difficulties to enable the Board to 
evaluate the Veteran under the standards of Table VIA.  See 
38 C.F.R. § 4.85(c).  Even so, the audiograms of the 
Veteran's puretone thresholds during 2002 and 2003 appear to 
be consistent with the results of the later VA audiology 
examinations of April 2006.  Therefore, the tests from 2002 
and 2003 do not present evidence to indicate that a higher 
rating is warranted for that period.

After the Board's remand, the Veteran was provided a VA 
audiology examination in April 2006.  At that time, his 
puretone thresholds, in decibels, were as follows:




HERTZ 




1000
2000
3000
4000
RIGHT

20
30
70
70
LEFT

20
40
70
80

The average puretone threshold was 48 in the right ear and 53 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and 94 
percent in the left ear.  In this case, applying the results 
from the April 10, 2006 examination to Table VI yields a 
Roman numeral value of I for the right ear and I for the left 
ear.  Applying these results to Table VII, the Board finds 
that the Veteran's bilateral hearing loss is properly rated 
at 0 percent (noncompensable).

Therefore, the disability rating awarded for his levels of 
hearing loss have resulted in a 0 percent disability rating 
under Diagnostic Code 6100.  38 C.F.R. § 4.85.  Despite the 
Veteran's credible complaints of worsening hearing loss, 
defective hearing for VA purposes is based on a mechanical 
application of the rating criteria.  Consequently, the 
preponderance of the evidence is against a compensable 
disability rating for the Veteran's bilateral hearing loss.  
38 C.F.R. § 4.3.  

Staged rating for Veteran's Bilateral Hearing Loss

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate.  However, in the present case, 
the Veteran's hearing loss has remained constant at 0 percent 
throughout the course of the period on appeal.  As such, a 
staged rating is not warranted. 



Extra-Schedular Consideration

The Board finds no reason to refer this case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  The 
Veteran has indicated that he has difficulty hearing people 
talking.  See hearing transcript pg. 5.  Furthermore, the 
Veteran did have stapedotomy surgery in June 2004.  Id. pg. 
6., and VA medical treatment record.  The Veteran also noted 
that he believes his audiology examinations were inadequate 
and that he has difficulty identifying where noises (such as 
cars or lawn-mowers) are coming from.  Hearing transcript pg. 
7-8. The Veteran's spouse, M.L., supported the Veteran's 
contentions and also noted that he has to have the television 
volume very loud.  However, the Veteran does not currently 
use hearing aids.  Id. pg. 6.  Therefore, in relation to the 
first step of the analysis laid out by the Court, the Board 
acknowledges that some of the manifestations of his hearing 
loss disability are not listed by the rating criteria.  Thun 
v. Peake, 22 Vet. App. 111, 115-116 (2008).  However, the 
record does not show any evidence that this disability 
interferes markedly with his ability to work, meaning above 
and beyond that contemplated by his current schedular rating.  
See, 38 C.F.R. § 4.1 (indicating that, generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability); see also, 
Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  The Board acknowledges 
that the Veteran is not working, however, the Veteran has 
never indicated that this is the result of his bilateral 
hearing loss.  In fact, the Veteran has alleged that this is 
the result of his service-connected PTSD.  See the Veteran's 
substantive appeal (VA Form 9) dated in February 2003.  There 
is also no evidence of exceptional or unusual circumstances, 
such as frequent hospitalization, beyond the surgery of June 
2004, or marked interference with employment due to the 
Veteran's bilateral hearing loss, to suggest that the Veteran 
is not adequately compensated by the regular Rating Schedule.  
Therefore, an extraschedular consideration is not appropriate 
for the Veteran's service-connected bilateral hearing loss at 
this time.




ORDER

A compensable disability rating for bilateral hearing loss is 
denied.    



____________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


